           Case 1:21-mj-02533-JMC Document 5 Filed 09/10/21 Page 1 of 1
                                                                           ____ FILED ___ ENTERED
                                                                           ____ LOGGED _____ RECEIVED
                            UNITED STATES DISTRICT COURT                   12:18 pm, Sep 10 2021
                            FOR THE DISTRICT OF MARYLAND                   AT BALTIMORE
                                                                           CLERK, U.S. DISTRICT COURT
                                                                           DISTRICT OF MARYLAND
 UNITED STATES OF AMERICA                                                  BY ______________Deputy

    v.
                                                      Case No. 1:21-mj-02533-JMC
 JONATHAN GRAY NEWELL,

    Defendant.


                          MOTION TO UNSEAL CRIMINALCASE

         The United States of America moves this Honorable Court to order and direct that the

above-captioned case, as well as the complaint and affidavit, be UNSEALED. In support of this

motion, the government states that the defendant passed away on September 10, 2021, thus the

reasons for sealing the documents (flight, destruction of evidence) no longer exist. Therefore,

the complaint and affidavit may be unsealed.



                                                     Respectfully submitted,

                                                     Jonathan F. Lenzner
                                                     Acting United States Attorney


                                                 By: ___________________________
                                                    Paul E. Budlow
                                                    Assistant United States Attorney




                                 10th day of September 2021.
         ORDERED as prayed, this _____


                                      _______________________________________
                                      J. Mark Coulson, United States Magistrate Judge
